DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1- 19 and 21 are allowed. Claim 20 is canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A distributed calibration system comprising: (a) a management server in communication with a plurality of hubs that are positioned in a plurality of local environments, the management server configured to operate a workflow engine that enforces a workflow associated with calibration of an advanced driver assistance system ("ADAS"); (b) a hub positioned at a local environment in the plurality of local environments and configured to provide a dedicated network in the local environment, wherein the dedicated network is configured to only communicate with pre-authorized devices; and (c) a set of edge devices positioned in the local environment and configured to communicate over the dedicated network, the set of edge devices comprising a local technician device; wherein the workflow engine is configured to: (i) receive a calibration request associated with a vehicle and create a calibration workflow for that vehicle in response, wherein the calibration workflow comprises a plurality of steps, and the plurality of steps comprises one or more vehicle preparation steps and one or more vehicle calibration steps; (ii) in accordance with the calibration workflow, pass control [[for]] over the one or more vehicle preparation steps to the local technician device in the local environment and receive a preparation dataset in response; (iii) determine a set of ADAS features of the vehicle that are to be calibrated based on the preparation dataset; (iv) in accordance with the calibration workflow, pass control [[for]] over selected ones of the one or more vehicle calibration steps to the local technician device and to a remote technician device, wherein the remote technician device is not positioned in the local environment and communicates with the local technician device through the hub; and (v) provide data for displaying a first collaborative calibration interface via the local technician device and a second collaborative calibration interface via the remote technician device, where the first collaborative calibration interface and the second collaborative calibration interface are configured to perform the one or more vehicle calibration steps over which the respective device is passed control by the workflow engine.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 12, A method for distributed calibration of an advanced driver assistance system ("ADAS"), comprising the steps: (a) providing a dedicated network [[with]] comprising a hub positioned in a local environment, wherein the dedicated network is configured to only communicate with pre- authorized devices; (b) configuring a set of edge devices positioned in the local environment to communicate over the dedicated network, the set of edge devices comprising a local technician device and a diagnostic scanner; (c) at a workflow engine that is outside of the local environment and in communication with the hub, receiving a calibration request associated with a vehicle in the local environment and creating a calibration workflow for that vehicle in response, wherein the workflow engine is configured to enforce a workflow associated with calibration of an ADAS and the calibration workflow comprises a plurality of steps; and (d) for each of the plurality of steps in the calibration workflow, passing control for that step to a performer device associated with that step by providing data that enables the performer device to perform that step, where the performer device is selected from the set of edge devices; wherein the plurality of steps comprises a set of collaborative calibration steps that comprise: (i) displaying a set of instructions on the local technician device for coupling the diagnostic scanner with the vehicle; (ii) enabling the diagnostic scanner to receive a set of diagnostic data from an ADAS feature of the vehicle; (iii) receiving the set of diagnostic data at the workflow engine via the hub and providing the set of diagnostic data to a remote technician device; and (iv) receiving an updated ADAS calibration from the remote technician device at the workflow engine and writing the updated ADAS calibration to the ADAS feature of the vehicle via the hub and the diagnostic scanner.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666